DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Reply to Office Action, Amended Claims, and Remarks regarding the 35 U.S.C. 103 rejections of claims 1-4 submitted 12/14/2020 should have been submitted as a separate paper as required by 37 CFR 1.4(c).  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.4.

Response to Arguments

Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The amendment filed 12/14/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The clause “where the diameter of said inlet and aft streamline fairings are oversize from that amount which would be required to provide aerodynamic fairing to any unspecified internal components and root areas of said rotor blades, but rather measuring at a minimum of 25% of the overall diameter of said outer ring for the explicit purpose of reducing overall flow area” and “the airflow entering the wind turbine is accelerated due primarily to the reducing in flow area and not simply by aerodynamic drag reduction” found on pages 2 and 3, claims 1 and 2. There is no mention of this critical ratio “measuring at a minimum of 25% of the overall diameter of said outer ring for the explicit purpose of reducing the overall flow area” in the specification, and there is no teaching of how to accelerate a flow by aerodynamic drag reduction let alone avoid it.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the disclosure that the inlet and outlet fairings are measured at a minimum of 25% of the overall diameter of said outer ring for the explicit purpose of reducing the overall flow area or how the airflow entering the wind turbine can be accelerated by an aerodynamic drag reduction and how to avoid it, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The omitted subject matter is critical to the claim as presented and points out an essential ratio of the structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Garmong (US Patent 8,596,978 B2) in view of Gallant et al. (US PGPUB 2012/0213636 Al) and Kerr, JR. et al. (US PGPUB 2014/0291991 A1).

Regarding claim 1,
Garmong teaches a horizontal axis wind turbine (Fig. 6, Fig. 8) comprising: a forward central portion (150, 122) including a streamlined inlet fairing (150, see Fig. 8  to see the wind direction) attached to a tower (140), but free to rotate about the vertical axis (VA) of said tower allowing for alignment of said wind turbine with the wind (Col. 2 lines 50-54) the purpose of said inlet fairing is for reducing the flow area thereby causing an acceleration of the airflow velocity and furthermore redirecting the airflow to the more effective outer radii of the wind turbine (The inlet fairing in this case causes a reduction of flow area and causes streamlining of the airflow to the rotors); an aft central portion (124, Fig. 6) including an aft streamlined fairing of a diameter approximately equal to said forward inlet fairing (Fig. 6), the purpose of which is to provide for a smooth aerodynamic pressure recovery of the airflow aft of the wind turbine (since the inlet and outlet fairings are of the same size they would achieve the same effect as claimed); a plurality of conventional airfoil shaped rotor blades attached to and extending radially out from said aft streamlined fairing (114) all of which are free to rotate about the horizontal axis of the wind turbine (Abstract); an outer control ring (112) in which the inner surface of the control ring is attached (117) to the tips of the airfoils (114) and rotating with said rotor blades.

However, Garmong does not teach or suggest that the control ring is airfoil-shaped with the lower pressure (suction) side of the airfoil is oriented toward the outside of the ring and the higher (positive) pressure side of the airfoil forming the inner surface of the ring, and whereby the airflow entering the wind turbine is accelerated and therefore of higher dynamic pressure to react with said rotor blades and furthermore the airflow is constrained at the more effective outer radii of the wind turbine and directed inward into the aft slipstream causing an increase in the slipstream rotation thereby increasing the overall power efficiency and power extraction of the wind turbine. Nor does Garmong teach or suggest that wherein the inlet and aft streamline fairings are oversize from that amount which would be required to provide aerodynamic fairing to any unspecified internal components and root areas of said rotor blades, but rather measuring at a minimum of 25% of the overall diameter of said outer ring for the explicit purpose of reducing the overall flow area; or the airflow entering the wind turbine in accelerated due primarily to the reducing in flow area and not simply by aerodynamic drag reduction.

Gallant et al. teaches a control ring (42, 40) with attached airfoil blades (Fig. 3) with the lower pressure (suction side) of the airfoil oriented to the outside of the ring and the higher (positive) pressure side of the airfoil forming the inner surface of the ring which is attached to the tips of and rotating with said rotor blades (Figs 5A, 5B).

It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the already existing, attached control ring of Garmong with the control ring cross sections of Gallant et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that a control ring with an aerodynamic cross-section would reduce drag (Gallant et al. [0030], and since the structures are the same, the airflow entering the wind turbine is accelerated and therefore of higher dynamic pressure to react with said rotor blades and furthermore the airflow is constrained at the more effective outer radii of the wind turbine and directed inward into the aft

Kerr JR. et al. discloses a conical wind amplification device (an oversized fairing) with an angle of 10 – 80 degrees or most preferably 50 degrees, which clearly covers more than 25% of the inlet of the turbine (54, paragraph [0007] – [0010], Fig. 12), and provides for the capability of operating across a wider range of wind conditions.

It would have also been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Garmon and Gallant et al. as above with the conical wind amplification device as the fairing as taught by Kerr JR. et al. and place these fairings in the forward and aft position as to keep the fairing diameter consistent as shown in Garmon, as all references are in the same field of endeavor, and one of ordinary skill would appreciate that the amplification device of Kerr. JR. et al. would provide for the capability of operating across a wider range of wind conditions (paragraph [0007]-[0010])


Regarding claim 2,
Garmong teaches a horizontal axis wind turbine (Fig. 4) comprising: a forward central portion (24') including a streamlined inlet fairing (24') for the purpose of reducing the flow area thereby causing an acceleration of the airflow velocity and furthermore redirecting the airflow to the more effective outer radii of the wind turbine (The inlet fairing in this case causes a reduction of flow area and causes streamlining of the airflow to the rotors); a plurality of conventional airfoil-shaped rotor blades (14') attached to (17') and extending radially out from said forward inlet fairing of which are free to rotate about the horizontal axis of the wind turbine (Abstract); an aft central portion including an aft streamlined fairing (20') of a diameter equal to said forward inlet fairing (Fig. 4) and which is attached to a tower (40') but free to rate about the vertical axis (VA) of said tower allowing for alignment of the wind turbine with the wind (Col. 2 lines 50-54), the purpose of said aft streamline fairing to provide for a smooth aerodynamic pressure recovery of the airflow aft of the wind turbine (since the inlet and outlet fairings are of the same size they would achieve the same effect as claimed); an outer control ring (112) in which the inner surface of the control ring is attached (117) to the tips of the airfoils (114) and rotating with said rotor blades.

However, Garmong does not teach or suggest that the control ring is airfoil-shaped with the lower pressure (suction) side of the airfoil is oriented toward the outside of the ring and the higher (positive) pressure side of the airfoil forming the inner surface of the ring, and whereby the airflow entering the wind turbine is accelerated and therefore of higher dynamic pressure to react with said rotor blades and furthermore the airflow is constrained at the more effective outer radii of the wind turbine and directed inward into the aft slipstream causing an increase in the slipstream rotation thereby increasing the overall power efficiency and power extraction of the wind turbine. Nor does Garmong teach or suggest that wherein the inlet and aft streamline fairings are oversize from that amount which would be required to provide aerodynamic fairing to any unspecified internal components and root areas of said rotor blades, but rather measuring at a minimum of 25% of the overall diameter of said outer ring for the explicit purpose of reducing the overall flow area; or the airflow entering the wind turbine in accelerated due primarily to the reducing in flow area and not simply by aerodynamic drag reduction.

Gallant et al. teaches a control ring (42, 40) with attached airfoil blades (Fig. 3) with the lower pressure (suction side) of the airfoil oriented to the outside of the ring and the higher (positive) pressure side of the airfoil forming the inner surface of the ring which is attached to the tips of and rotating with said rotor blades (Figs 5A, 5B).

It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the already existing, attached control ring of Garmong with the control ring cross sections of Gallant et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that a control ring with an aerodynamic cross-section would reduce drag (Gallant et al., [0030], and since the structures are the same, the airflow entering the wind turbine is accelerated and therefore of higher dynamic pressure to react with said rotor blades and furthermore the airflow is constrained at the more effective outer radii of the wind turbine and directed inward into the aft slipstream causing an increase in the slipstream rotation thereby increasing the overall power efficiency and power extraction of the wind turbine.

Kerr JR. et al. discloses a conical wind amplification device (an oversized fairing) with an angle of 10 – 80 degrees or most preferably 50 degrees, which clearly covers more than 25% of the inlet of the turbine (54, paragraph [0007] – [0010], Fig. 12), and provides for the capability of operating across a wider range of wind conditions.

It would have also been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Garmon and Gallant et al. as above with the conical wind amplification device as the fairing as taught by Kerr JR. et al. and place the fairings in the forward and aft position as to keep the fairing diameter consistent as shown in Garmon, as all references are in the same field of endeavor, and one of ordinary skill would appreciate that the amplification device of Kerr. JR. et al. would provide for the capability of operating across a wider range of wind conditions (paragraph [0007]-[0010])

Regarding claims 3 and 4, the combination of Garmong, Gallant et al., and Kerr JR. et al. discloses all of claims 1 and 2 as above. Absent any apparent claimed results expected variable such as the angle of attack of the blades, or some other well defined input (phi = 45 degrees as stated in equation 25 of the specification, which states is the maximum efficiency) it would have been obvious to perform routine optimization to effect the maximum amount of power extraction from a device intended to extract power from a fluid stream. Further, “when there is a design need or market pressure to solve a problem and there a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 U.S.C. 103” MPEP 2144.05 II. B, and in the immediate case the size of the fairing as taught by Kerr JR et al. is variable as shown in paragraphs [0007]-[0010] and a person of ordinary skill would know to adjust the angle of attack of the blades to optimize the power output of an wind turbine.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Wiehe can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747